DETAILED ACTION
This office action is in response to applicant’s RCE submission filed on 5/27/2022, which has an effective filing date of 05/08/2019.  Claims 1, 6, 21, and 24 have been amended.  Claims 1, 4-9, 18, and 20-28 are pending and are directed towards methods, computer product, and apparatus for Secret-Key Provisioning.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 5/27/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claim 1, that Frohlich and Puri fail to teach “in response to determining the level of the user request corresponding to a first key request of the key requests is high level and there is a second key request who is high level and whose source ONU is the destination ONU of the first key request and whose destination ONU is the source ONU of the first key request, determining, by the OLT, levels of the first key request and the second key request are level 1, and forming, by the OLT, the first key request and the second key request as a key request pair; in response to determining the level of the user request corresponding to a third key request of the key requests is high level and there is no key request whose source ONU is the destination ONU of the third key request and whose destination ONU is the source ONU of the third key request, determining, by the OLT, level of the third key request is level 2; in response to determining the level of the user request corresponding to a fourth key request of the key requests is low level and there is a fifth key request whose source ONU is the destination ONU of the fourth key request and whose destination ONU is the source ONU of the fourth key request, determining, by the OLT, levels of the fourth key request and the fifth key request are level 3; in response to determining the level of the user request corresponding to a sixth key request of the key requests is low level and there is no key request whose source ONU is the destination ONU of the sixth key request and whose destination ONU is the source ONU of the sixth key request, determining, by the OLT, level of the sixth key request is level 4” and “generating, by the OLT, an SKP queue according to the level of each key request” (page 11-14 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections. 
B) Applicant’s arguments, with respect to the 103 rejection of claim 5, that Frohlich and Puri fail to teach “generating, by the OLT, the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret-keys to be provisioned for the key request comprises: generating, by the OLT, a key request period for each key request according to the quantity of secret-keys to be provisioned; configuring, by the OLT, an SKP period according to the SKP queue and the key request period of each key request; and generating, by the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret-keys to be provisioned for the key request in the SKP period” (page 15 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
C) Applicant’s arguments, with respect to the amended limitation of claim 6, that Frohlich, Puri, and Davoust fail to teach “generating, by the OLT, a key request period for each key request according to the quantity of secret-keys to be provisioned comprises: with respect to each key request pair, adding the quantity of secret-keys required by the two key requests of the key request pair and taking the summation as the quantity of secret-keys required by the key request pair; determining, by the OLT, the quantity of secret-keys that can be generated in one time slot; calculating, by the OLT, the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and generating, by the OLT, the key request period for each key request according to the quantity of time slots required by the key request” (page 16-17 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
D) Applicant’s arguments, with respect to the 103 rejection of claim 7, that Frohlich and Puri fail to teach “determining the quantity of time slots required by all the key requests: extracting time slots according to the quantity determined: dividing the time slots exacted according to the order of the key requests in the key request queue and the key request period of each key request: and allocating the time slots divided to each key request” (page 17-18 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
E) Applicant’s arguments, with respect to the 103 rejection of claim 8, that Frohlich and Puri fail to teach “performing, by the quantum relay, an exclusive OR operation on the secret-keys generated between the OLT and the source ONU and the destination ONU to generate secret-keys between the source ONU and the destination ONU” (page 18-19 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 9, 20-21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich et al. (US Pub. 2016/0234018), hereinafter Frohlich, filed on Aug. 3, 2015 in view of Li (US Pub. 2018/0019988) filed Oct. 13, 2016 and Puri (US Pub. 2007/0230702) filed Apr. 4, 2006.
Regarding claim 1, Frohlich teaches a method of secret-key provisioning (SKP) implemented by a quantum key distribution (QKD) secured access network (QAN), wherein the QAN comprises an optical line terminal (OLT), a plurality of optical network units (ONUs), a QKD receiver arranged at the OLT, a QKD transmitter arranged at each of the ONUs, a relay arranged at the QKD receiver, and a key pool (KP) arranged at each ONU and the OLT (para 68, line 1-14 and para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network comprising receiver units, transmitter units, and storage of encryption keys at each OLT and ONU), comprising: 
receiving, by the OLT, key requests from the ONUs; wherein, each key request comprises: a source ONU of the key request, a destination ONU of the key request, quantity of secret-keys required (para 253, line 1-7 and para 254, line 1-8; receiving key exchange in QKD between OLT and ONU and keys are used for authentication for secure QKD link), and 
Frohlich does not teach level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level;
in response to determining the level of the user request corresponding to a first key request of the key requests is high level and there is a second key request who is high level and whose source is the destination of the first key request and whose destination is the source of the first key request, determining levels of the first key request and the second key request are level 1, and forming the first key request and the second key request as a key request pair; 
in response to determining the level of the user request corresponding to a third key request of the key requests is high level and there is no key request whose source is the destination of the third key request and whose destination is the source of the third key request, determining level of the third key request is level 2; 
in response to determining the level of the user request corresponding to a fourth key request of the key requests is low level and there is a fifth key request whose source is the destination of the fourth key request and whose destination is the source of the fourth key request, determining levels of the fourth key request and the fifth key request are level 3; 
in response to determining the level of the user request corresponding to a sixth key request of the key requests is low level and there is no key request whose source is the destination 2Docket No.: P-20FY1005USof the sixth key request and whose destination is the source of the sixth key request, determining level of the sixth key request is level 4;
Li teaches level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level (para 27, line 1-10 and para 44, line 1-23; key request from a client device identifying the security level, such as high and low level);
in response to determining the level of the user request corresponding to a first key request of the key requests is high level and there is a second key request who is high level and whose source is the destination of the first key request and whose destination is the source of the first key request, determining levels of the first key request and the second key request are level 1, and forming the first key request and the second key request as a key request pair (para 42, line 1-9 and para 44, line 1-23; identifying the security level of key requests, where the key requests identifies a high security level, identifies the source and destination of the query, and allow for high security level communication according to the requests); 
in response to determining the level of the user request corresponding to a third key request of the key requests is high level and there is no key request whose source is the destination of the third key request and whose destination is the source of the third key request, determining level of the third key request is level 2 (para 42, line 1-9 and para 44, line 1-23; identifying the security level of key request, where the key request identifies a high security level, identifies the source and destination of the query, and allow for high security level communication according to the request); 
in response to determining the level of the user request corresponding to a fourth key request of the key requests is low level and there is a fifth key request whose source is the destination of the fourth key request and whose destination is the source of the fourth key request, determining levels of the fourth key request and the fifth key request are level 3 (para 27, line 1-10 and para 44, line 1-23; identifying the security level of key requests, where the key requests identifies a low security level, identifies the source and destination of the query, and allow for high security level communication according to the requests); 
in response to determining the level of the user request corresponding to a sixth key request of the key requests is low level and there is no key request whose source is the destination 2Docket No.: P-20FY1005USof the sixth key request and whose destination is the source of the sixth key request, determining level of the sixth key request is level 4 (para 27, line 1-10 and para 44, line 1-23; identifying the security level of key request, where the key request identifies a low security level, identifies the source and destination of the query, and allow for high security level communication according to the request);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Li to provide key request from a client device identifying the security level, such as high and low level, identifies the source and destination of the query, and allow for high security level communication according to the request.  Doing so would allow for a multi-level security mechanism implemented in network-connected device, as recognized by Li.
 Frohlich teaches obtaining, by the OLT, quantity of secret-keys to be provisioned for each key request according to the quantity of secret-keys required of the key request and quantity of secret-keys in the KP corresponding to the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU);
generating, by the OLT, encryption keys according to the level of each key request and the quantity of secret-keys to be provisioned for each key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU);
Frohlich and Li do not teach generating an SKP queue
Puri teaches generating an SKP queue (Fig. 4 and para 30, line 1-21; queued up key generation requests)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide queued up key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches for each key request according to a sequence, generating, by the OLT, the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret-keys to be provisioned for the key request SKP; and storing, by the OLT, the at least one secret-key in the key pools KPs corresponding to the source ONU and the destination ONU (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU);
Frohlich and Li do not teach the SKP queue
Puri teaches the SKP queue (Fig. 4 and para 30, line 1-21; queued up key generation requests)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide queued up key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches in response to determining a secure communication between a source ONU and a destination ONU starts, taking, by the source ONU, a secret-key from the KP corresponding to the source 3Docket No.: P-20FY1005USONU to encrypt the data; and taking, by the destination ONU, the secret-key from the KP corresponding to the destination ONU to decrypt the data encrypted (para 61, line 1-9 and para 75, line 1-10; quantum key distribution for OLTs and ONUs in a communication network where the transmitter unit encrypts data using the generated key and the receiver unit decrypts the encrypted data using the generated encryption key).  
Regarding claim 9, Frohlich, Li, and Puri teach method of claim 1.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich and Li do not teach inquiring whether any key request needs to be updated; 
when a key request needs to be updated, receiving an updated key request; and 
when there is no key request needs to be updated, deleting the allocation of the time slots in 21the next SKP period.
Puri teaches inquiring whether any key request needs to be updated; when a key request needs to be updated, receiving an updated key request (para 19, line 1-7 and para 20, line 1-18; when encryption is to be updated, a node may receive a new encryption key request); and 
when there is no key request needs to be updated, deleting the allocation of the time slots in 21the next SKP period (para 20, line 1-18 and para 21, line 1-18; a new encryption key request is stored into a queue where the request may be retrieved and processed as first-in first-out).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide when encryption is to be updated, a node may receive a new encryption key request.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Regarding claim 20, Frohlich teaches a non-transitory computer-readable storage medium, comprising one or more instructions, when executed by one or more processors (para 259, line 1-13; performing processing steps using data stored in a memory), cause the one or more processors to perform the method according to claim 1 (see rejection for claim 1).
Regarding claim 21, Frohlich teaches a quantum key distribution (QKD) secured access network (QAN), comprising: an optical line terminal (OLT); a plurality of optical network units (ONUs); a QKD receiver arranged at the OLT; a QKD transmitter arranged at each of the ONUs; a relay arranged at the QKD receiver; and a key pool (KP) arranged at each ONU and the OLT; wherein, 6Docket No.: P-20FY1005USthe OLT is configured to (para 68, line 1-14 and para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network comprising receiver units, transmitter units, and storage of encryption keys at each OLT and ONU)
receive key requests from the plurality of ONUs; wherein, each key request comprises: a source ONU of the key request, a destination ONU of the key request, quantity of secret- keys required (para 253, line 1-7 and para 254, line 1-8; receiving key exchange in QKD between OLT and ONU and keys are used for authentication for secure QKD link), and 
Frohlich does not teach level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level;
in response to determining the level of the user request corresponding to a first key request of the key requests is high level and there is a second key request who is high level and whose source is the destination of the first key request and whose destination is the source of the first key request, determining levels of the first key request and the second key request are level 1, and forming the first key request and the second key request as a key request pair; 
in response to determining the level of the user request corresponding to a third key request of the key requests is high level and there is no key request whose source is the destination of the third key request and whose destination is the source of the third key request, determining level of the third key request is level 2; 
in response to determining the level of the user request corresponding to a fourth key request of the key requests is low level and there is a fifth key request whose source is the destination of the fourth key request and whose destination is the source of the fourth key request, determining levels of the fourth key request and the fifth key request are level 3; 
in response to determining the level of the user request corresponding to a sixth key request of the key requests is low level and there is no key request whose source is the destination 2Docket No.: P-20FY1005USof the sixth key request and whose destination is the source of the sixth key request, determining level of the sixth key request is level 4;
Li teaches level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level (para 27, line 1-10 and para 44, line 1-23; key request from a client device identifying the security level, such as high and low level);
in response to determining the level of the user request corresponding to a first key request of the key requests is high level and there is a second key request who is high level and whose source is the destination of the first key request and whose destination is the source of the first key request, determining levels of the first key request and the second key request are level 1, and forming the first key request and the second key request as a key request pair (para 42, line 1-9 and para 44, line 1-23; identifying the security level of key requests, where the key requests identifies a high security level, identifies the source and destination of the query, and allow for high security level communication according to the requests); 
in response to determining the level of the user request corresponding to a third key request of the key requests is high level and there is no key request whose source is the destination of the third key request and whose destination is the source of the third key request, determining level of the third key request is level 2 (para 42, line 1-9 and para 44, line 1-23; identifying the security level of key request, where the key request identifies a high security level, identifies the source and destination of the query, and allow for high security level communication according to the request); 
in response to determining the level of the user request corresponding to a fourth key request of the key requests is low level and there is a fifth key request whose source is the destination of the fourth key request and whose destination is the source of the fourth key request, determining levels of the fourth key request and the fifth key request are level 3 (para 27, line 1-10 and para 44, line 1-23; identifying the security level of key requests, where the key requests identifies a low security level, identifies the source and destination of the query, and allow for high security level communication according to the requests); 
in response to determining the level of the user request corresponding to a sixth key request of the key requests is low level and there is no key request whose source is the destination 2Docket No.: P-20FY1005USof the sixth key request and whose destination is the source of the sixth key request, determining level of the sixth key request is level 4 (para 27, line 1-10 and para 44, line 1-23; identifying the security level of key request, where the key request identifies a low security level, identifies the source and destination of the query, and allow for high security level communication according to the request);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Li to provide key request from a client device identifying the security level, such as high and low level, identifies the source and destination of the query, and allow for high security level communication according to the request.  Doing so would allow for a multi-level security mechanism implemented in network-connected device, as recognized by Li.
Frohlich teaches obtain quantity of secret-keys to be provisioned for each key request according to the quantity of secret-keys required of the key request and quantity of secret-keys in the KP corresponding to the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); 
generating encryption keys according to the level of each key request and the quantity of secret-keys to be provisioned for each key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU);
Frohlich and Li do not teach generating an SKP queue
Puri teaches generating an SKP queue (Fig. 4 and para 30, line 1-21; queued up key generation requests)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide queued up key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches the OLT, the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay are configured to generate at least one secret-key for each key request in the SKP according to a sequence and the quantity of secret-keys to be provisioned for each key request; the OLT is further configured to store the at least one secret-key in the KPs corresponding to the source ONU and the destination ONU (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU); 
Frohlich and Li do not teach the SKP queue
Puri teaches the SKP queue (Fig. 4 and para 30, line 1-21; queued up key generation requests)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide queued up key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches in response to determining a secure communication between a source ONU and a destination ONU starts, the source ONU is configured to take a secret-key from the KP corresponding to the source ONU to encrypt the data; and the destination ONU is configured to take the secret-key from the KP corresponding to the destination ONU to decrypt the data encrypted (para 61, line 1-9 and para 75, line 1-10; quantum key distribution for OLTs and ONUs in a communication network where the transmitter unit encrypts data using the generated key and the receiver unit decrypts the encrypted data using the generated encryption key).  
Regarding claim 27, Frohlich, Li, and Puri teach apparatus of claim 21.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich and Li do not teach inquiring whether any key request needs to be updated; 
when a key request needs to be updated, receiving an updated key request; and 
when there is no key request needs to be updated, deleting the allocation of the time slots in 21the next SKP period.
Puri teaches inquiring whether any key request needs to be updated; when a key request needs to be updated, receiving an updated key request (para 19, line 1-7 and para 20, line 1-18; when encryption is to be updated, a node may receive a new encryption key request); and 
when there is no key request needs to be updated, deleting the allocation of the time slots in 21the next SKP period (para 20, line 1-18 and para 21, line 1-18; a new encryption key request is stored into a queue where the request may be retrieved and processed as first-in first-out).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide when encryption is to be updated, a node may receive a new encryption key request.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
4.	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Li, Puri, and Davoust et al. (US Pub. 2013/0054967), hereinafter Davoust, filed on Aug. 30, 2011.
Regarding claim 4, Frohlich, Li, and Puri teach method of claim 1.
Frohlich teaches obtaining, by the OLT, quantity of secret-keys to be provisioned for each key request according to the quantity of secret-keys required of the key request and quantity of secret-keys in the KP corresponding to the QKD transmitter of the ONU which sends the key request comprises (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU):
determining, by the OLT, the quantity of secret-keys in the KP corresponding to the QKD transmitter of the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and
Frohlich, Li, and Puri do not teach determining the quantity of secret-keys to be provisioned for the key request according to the difference between the quantity of secret-keys required and the quantity of secret-keys in the KP.
Davoust teaches determining the quantity of secret-keys to be provisioned for the key request according to the difference between the quantity of secret-keys required and the quantity of secret-keys in the KP (para 30, line 1-12 and para 32, line 1-8; incrementing the key counter based on counting the number of key usage at an entity and number of keys in the received requests).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Davoust to provide incrementing the key counter based on counting the number of key usage at an entity and number of keys in the received requests.  Doing so would allow for improved methods for securing data for communication, especially key-based security, as recognized by Davoust.
Regarding claim 22, Frohlich, Li, and Puri teach apparatus of claim 21.
Frohlich teaches determine for each key request the quantity of secret-keys in the KP corresponding to the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and
Frohlich, Li, and Puri do not teach determine the quantity of secret-keys to be provisioned for the key request according to the difference between the quantity of secret-keys required and the quantity of secret-keys in the KP.
Davoust teaches determine the quantity of secret-keys to be provisioned for the key request according to the difference between the quantity of secret-keys required and the quantity of secret-keys in the KP (para 30, line 1-12 and para 32, line 1-8; incrementing the key counter based on counting the number of key usage at an entity and number of keys in the received requests).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Davoust to provide incrementing the key counter based on counting the number of key usage at an entity and number of keys in the received requests.  Doing so would allow for improved methods for securing data for communication, especially key-based security, as recognized by Davoust.
5.	Claims 5, 7, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Li, Puri, and Ye (US Pub. 2018/0234237) filed Apr. 13, 2018.
Regarding claim 5, Frohlich, Li, and Puri teach method of claim 1.
Frohlich teaches generating, by the OLT, the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret- keys to be provisioned for the key request comprises (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU):
Frohlich  and Li do not teach generating a key request period for each key request according to the quantity of secret-keys to be provisioned; 
configuring an SKP according to the SKP queue and the key request period of each key request; and  
20generating at least one secret-key according to the SKP queue in the SKP.
Puri teaches generating a key request period for each key request according to the quantity of secret-keys to be provisioned; configuring an SKP according to the SKP queue and each key request; and 20generating at least one secret-key according to the SKP queue in the SKP (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich, Li, and Puri do not teach an SKP period according to the key request period
Ye teaches an SKP period according to the key request period (para 26, line 1-12; set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Ye to provide set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update.  Doing so would ensure information security for a generated key during key updating, as recognized by Ye.
Frohlich teaches generating, by the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret-keys to be provisioned for the key request (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU).
Regarding claim 7, Frohlich, Li, Puri, and Ye teach method of claim 5.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich does not teach configuring a SKP according to the SKP queue and each key request comprises: 
determining the quantity of time slots required by all the key requests; 
extracting time slots according to the quantity determined; 
dividing the time slots exacted according to the order of the key requests in the key request queue and each key request; and 
allocating the time slots divided to each key request.
Puri teaches configuring a SKP according to the SKP queue and each key request comprises (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm): 
determining the quantity of time slots required by all the key requests (Fig. 6 and para 41, line 1-14; determine if there is more than one key generation requests stored into the queue); 
extracting time slots according to the quantity determined; dividing the time slots exacted according to the order of the key requests in the key request queue and each key request; and allocating the time slots divided to each key request (Fig. 6 and para 41, line 1-14; an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm for more than one stored key generation requests).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich, Li, and Puri do not teach an SKP period according to the key request period
Ye teaches an SKP period according to the key request period (para 26, line 1-12; set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Ye to provide set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update.  Doing so would ensure information security for a generated key during key updating, as recognized by Ye.
Regarding claim 23, Frohlich, Li, and Puri teach apparatus of claim 21.
Frohlich teaches generating, by the OLT, the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret- keys to be provisioned for the key request comprises (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU):
Frohlich  and Li do not teach generating a key request period for each key request according to the quantity of secret-keys to be provisioned; 
configuring an SKP according to the SKP queue and the key request period of each key request; and  
20generating at least one secret-key according to the SKP queue in the SKP.
Puri teaches generate a key request period for each key request according to the quantity of secret-keys to be provisioned; configuring an SKP according to the SKP queue and each key request; and 20generating at least one secret-key according to the SKP queue in the SKP (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich, Li, and Puri do not teach an SKP period according to the key request period
Ye teaches an SKP period according to the key request period (para 26, line 1-12; detect periodically whether a key stored locally is in the validity period for a key update)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Ye to provide detect periodically whether a key stored locally is in the validity period for a key update.  Doing so would ensure information security for a generated key during key updating, as recognized by Ye.
Frohlich teaches the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay is configured to generate at least one secret-key according to the quantity of secret-keys to be provisioned for the key request (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU).
Regarding claim 25, Frohlich, Li, and Puri teach apparatus of claim 21.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich does not teach determining the quantity of time slots required by all the key requests; 
extracting time slots according to the quantity determined; 
dividing the time slots exacted according to the order of the key requests in the key request queue and each key request; and 
allocating the time slots divided to each key request.
Puri teaches determining the quantity of time slots required by all the key requests (Fig. 6 and para 41, line 1-14; determine if there is more than one key generation requests stored into the queue); 
extracting time slots according to the quantity determined; dividing the time slots exacted according to the order of the key requests in the key request queue and each key request; and allocating the time slots divided to each key request (Fig. 6 and para 41, line 1-14; an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm for more than one stored key generation requests).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich, Li, and Puri do not teach an SKP period according to the key request period
Ye teaches an SKP period according to the key request period (para 26, line 1-12; set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Ye to provide set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update.  Doing so would ensure information security for a generated key during key updating, as recognized by Ye.
6.	Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Li, Puri, Ye, and Davoust.
Regarding claim 6, Frohlich, Li, Puri, and Ye teach method of claim 5.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich and Li do not teach each key request according to the quantity of secret-keys to be provisioned comprises:
Puri teaches each key request according to the quantity of secret-keys to be provisioned comprises (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm):
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich, Li, and Puri do not teach generating a key request period for each key request
Ye teaches generating a key request period for each key request (para 26, line 1-12; set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Ye to provide set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update.  Doing so would ensure information security for a generated key during key updating, as recognized by Ye.
Frohlich, Li, Puri, and Ye do not teach with respect to each key request pair, adding the quantity of secret-keys required by the two key requests of each key request pair and taking the summation as the quantity of secret-keys required by the key request pair;
Davoust teaches with respect to each key request pair, adding the quantity of secret-keys required by the two key requests of the key request pair and taking the summation as the quantity of secret-keys required by the key request pair (para 30, line 1-12 and para 44, line 1-9; determining key request pairings and counting the number of times key is provisioned for the pair and increment the counter of the key request);
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, Puri, and Ye to incorporate the teachings of Davoust to provide determining key request pairings and counting the number of times key is provisioned for the pair and increment the counter of the key request.  Doing so would allow for improved methods for securing data for communication, especially key-based security, as recognized by Davoust.
Frohlich and Li do not teach determining the quantity of secret-keys that can be generated in one time slot; 
calculating the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and 
each key request according to the quantity of time slots required by the key request.
Puri teaches determining the quantity of secret-keys that can be generated in one time slot; calculating the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and each key request according to the quantity of time slots required by the key request (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich, Li, and Puri do not teach generating a key request period for each key request
Ye teaches generating a key request period for each key request (para 26, line 1-12; set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Ye to provide set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update.  Doing so would ensure information security for a generated key during key updating, as recognized by Ye.
Regarding claim 24, Frohlich, Li, and Puri teach method of claim 21.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich, Li, Puri, and Ye do not teach with respect to each key request pair, adding the quantity of secret-keys required by the two key requests of each key request pair; taking the summation as the quantity of secret-keys required by the key request pair;
Davoust teaches with respect to each key request pair, adding the quantity of secret-keys required by the two key requests of the key request pair; taking the summation as the quantity of secret-keys required by the key request pair (para 30, line 1-12 and para 44, line 1-9; determining key request pairings and counting the number of times key is provisioned for the pair and increment the counter of the key request);
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, Puri, and Ye to incorporate the teachings of Davoust to provide determining key request pairings and counting the number of times key is provisioned for the pair and increment the counter of the key request.  Doing so would allow for improved methods for securing data for communication, especially key-based security, as recognized by Davoust.
Frohlich and Li do not teach determining the quantity of secret-keys that can be generated in one time slot; 
calculating the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and 
each key request according to the quantity of time slots required by the key request.
Puri teaches determining the quantity of secret-keys that can be generated in one time slot; calculating the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and each key request according to the quantity of time slots required by the key request (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich, Li, and Puri do not teach generating a key request period for each key request
Ye teaches generating a key request period for each key request (para 26, line 1-12; set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Ye to provide set a validity period for a generated key and detect periodically whether a key stored locally is in the validity period for a key update.  Doing so would ensure information security for a generated key during key updating, as recognized by Ye.
7.	Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Li, Puri, Ye, and Toyoshima et al. (US Pub. 2010/0208893), hereinafter Toyoshima, filed Sep. 2, 2008.
Regarding claim 8, Frohlich, Li, Puri, and Ye teach method of claim 7.
Frohlich teaches generating, by the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key comprises (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU):
Frohlich and Li do not teach generating at least one secret-key in the SKP period comprises: in the time slots allocated to the key request,
Puri teaches generating at least one secret-key in the SKP period comprises: in the time slots allocated to the key request (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm),  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Li to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches generating, by the QKD receiver, the two QKD transmitters corresponding to the source ONU and the destination ONU of the key request, secret-keys between the OLT and the source ONU and the destination ONU according to the quantity of secret-keys required by the source ONU (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and
performing, by the quantum relay, an operation on the secret-keys generated between the OLT and the source ONU and the destination ONU to generate secret-keys between the source ONU and the destination ONU (para 214, line 1-14 and para 265, line 1-8; QKD link where keys are generated as required for communication from OLT to ONU where the quantum key distribution protocol uses phase modulation of bits 0 and 1 as an encoding basis).
	Frohlich, Li, Puri, and Ye do not teach an exclusive OR operation on the secret-keys generated
Toyoshima teaches an exclusive OR operation on the secret-keys generated (para 95, line 1-5; generates a quantum key according to exclusive OR of the quantum keys a and B)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, Puri, and Ye to incorporate the teachings of Toyoshima to provide generates a quantum key according to exclusive OR of the quantum keys a and B.  Doing so would allow for quantum cryptography communication suitable when relative positions between a transmitter and a receiver that perform quantum cryptography communication, as recognized by Toyoshima.
Regarding claim 26, Frohlich, Li, and Puri teach apparatus of claim 21.
Frohlich does not teach in the time slots allocated to the key request,
Puri teaches in the time slots allocated to the key request (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm),  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches the QKD receiver and the two QKD transmitters corresponding to the source ONU and the destination ONU of the key request are configured to generate secret-keys between the OLT and the source ONU and the destination ONU according to the quantity of secret-keys required by the source ONU (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and
the quantum relay is configured to perform an operation on the secret-keys generated between the OLT and the source ONU and the destination ONU to generate secret-keys between the source ONU and the destination ONU (para 214, line 1-14 and para 265, line 1-8; QKD link where keys are generated as required for communication from OLT to ONU where the quantum key distribution protocol uses phase modulation of bits 0 and 1 as an encoding basis).
	Frohlich, Li, Puri, and Ye do not teach an exclusive OR operation on the secret-keys generated
Toyoshima teaches an exclusive OR operation on the secret-keys generated (para 95, line 1-5; generates a quantum key according to exclusive OR of the quantum keys a and B)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, Puri, and Ye to incorporate the teachings of Toyoshima to provide generates a quantum key according to exclusive OR of the quantum keys a and B.  Doing so would allow for quantum cryptography communication suitable when relative positions between a transmitter and a receiver that perform quantum cryptography communication, as recognized by Toyoshima.
8.	Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Li, Puri, and Baba (US Pub. 2013/0051559) filed on Jul. 10, 2012.
Regarding claim 18, Frohlich, Li, and Puri teaches method of claim 1.
Frohlich teaches checking, by the ONU, the quantity of secret-keys in the KP after receiving a user request (para 253, line 1-7 and para 254, line 1-8; receiving key exchange in QKD between OLT and ONU and keys are used for authentication for secure QKD link);
 determining, by the ONU, to send the key request to the OLT (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU)
Frohlich, Li, and Puri do not teach performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP.
Baba teaches performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP (para 12, line 1-19; generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Baba to provide generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller.  Doing so would allow for generating distributed cryptographic key for exchange between a plurality of nodes, as recognized by Baba.
Regarding claim 28, Frohlich, Li, and Puri teaches apparatus of claim 21.
Frohlich teaches checking, by the ONU, the quantity of secret-keys in the KP after receiving a user request (para 253, line 1-7 and para 254, line 1-8; receiving key exchange in QKD between OLT and ONU and keys are used for authentication for secure QKD link);
 determining, by the ONU, to send the key request to the OLT (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU)
Frohlich, Li, and Puri do not teach performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP.
Baba teaches performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP (para 12, line 1-19; generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich, Li, and Puri to incorporate the teachings of Baba to provide generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller.  Doing so would allow for generating distributed cryptographic key for exchange between a plurality of nodes, as recognized by Baba.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Haran et al. (US Pub. 2002/0196801) discloses communicating data on a passive optical network conforming to the Ethernet standard provides processes for remote network node discovery and synchronization; Huh et al. (US Pub. 2007/0201698) discloses key management device and method which is required for provision of a security service, where a session key distribution function is performed during the process of communication setup between an OLT and an ONU; Wey et al. (US Pub. 2018/0332373) discloses optical communication including receiving bandwidth requests from multiple network devices in an optical network, receiving communication capability information about the multiple network devices, generating a transmission schedule that specifies transmissions in the optical network in multiple time slots.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492